Citation Nr: 0214868	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  99-23 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
corneal scar, left eye, with traumatic cataract.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the RO in 
Buffalo, New York, which denied an increased rating for 
corneal scar, left eye, with traumatic cataract (hereinafter 
left eye disability).  The veteran filed a notice of 
disagreement in November 1999, and after issuance of a 
statement of the case in November 1999, timely perfected an 
appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
issue on appeal has been obtained.

2. The left eye disability is manifested primarily by 
decreased visual acuity of 20/400; the visual acuity of 
the non-service-connected right eye is considered normal 
for VA compensation purposes; and the left eye is 
considered aphakic.  Blindness is not demonstrated.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for corneal scar, left eye, with traumatic cataract have not 
been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.383, 4.7, 4.75, 4.80, 4.84, 4.84a 
Diagnostic Codes 6009, 6027, 6029, 6077 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Preliminarily, the Board notes that during the pendency of 
this claim, the Veterans' Claims Assistance Act of 2000 
(VCAA) was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

For the period under review, the veteran has been provided 
with VA examinations to determine the nature and extent of 
his disability.  He and his representative have been provided 
with statements of the case and supplemental statement(s) of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  The RO also requested in various correspondence, that 
the veteran supply information on medical providers who 
examined him, notified him of evidence still needed, and what 
he could do to assist with his claims, and what evidence he 
needed to substantiate his claim.  These letters in effect 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  Additionally, the 
veteran and his representative have been given the 
opportunity to submit written argument.

The Board notes that the rating schedule for eye disabilities 
was amended in June 1999.  When a regulation changes during 
the pendency of a claim for VA benefits and the regulation 
substantively affects the claim, the claimant is entitled to 
resolution of his claim under the version of the regulation 
that is most advantageous to him. Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000), VA's General Counsel held that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. Id.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Factual Background

By rating decision in August 1973, the veteran was granted 
service connection and assigned a noncompensable rating under 
Diagnostic Code (Code) 6009 for his left eye disability.  In 
March 1999, the RO received the veteran's current claim for 
an increased rating, and in an October 1999 rating decision, 
revised the rating and assigned a 10 percent rating.  During 
the pendency of this appeal, in a March 2001 rating decision, 
the RO increased the rating to 30 percent, effective March 2, 
1999, under Code 6077.

Review of the evidence reflects private pre-operative 
evaluation reports dated in February 1999 to March 1999 which 
show diagnoses of traumatic left eye cataract secondary to 
injury in service.  Left eye corrected visual acuity was 
noted as 20/30, with subluxated lens, and corneal scars.

On April 1999 VA compensation and pension examination, the 
veteran complained of blurred vision at night.  Non-service-
connected right eye vision was noted as uncorrected, near, at 
J1; and with glasses, the veteran could not see the near 
print.  Uncorrected, distance vision was 20/200; corrected, 
distance was 20/30.  Left eye vision was noted as 
uncorrected, near, J1; and corrected, near, J14.  
Uncorrected, distance was 10/400, and corrected, distance was 
20/30.

Extraocular muscles were noted as full in both eyes, with 
tension by Tono-Pen at 17 in the right eye and 15 in the left 
eye.  On slit lamp examination, mild blepharitis was noted 
with minimal crusting and injection of the lids.  The 
conjunctiva were +1 injected in both eyes, and the cornea was 
clear in the right eye.  In the left eye, there was a 
vertical 1.5 mm superficial corneal scar and a horizontal 
superficial corneal scar, both far away from the visual axis.  
The iris was noted as within normal limits in both eyes.  The 
lens of the left eye showed 2+ nuclear sclerosis and there 
were some cortical changes with posterior subcapsular 
cataract peripherally from the four to five o'clock position 
of the lens.  There was zonular dehiscence from the three-
thirty to 6 o'clock position of the lens.  Fundoscopic 
examination showed cup to disk ration of 0.3 in both eyes.  
The macula was within normal limits in both eyes, and 
indirect examination showed the peripheral retina within 
normal limits. A/V ration was 3/5.  The examiner noted 
impressions of superficial corneal scars away from the visual 
axis of the cornea of the left eye, with cataracts in both 
eyes.

In a March 1999 private ophthalmology report, the examiner 
noted that the veteran had been assessed a poor candidate for 
laser corneal surgery due to the pathology of his eyes.  
Examination was significant for myopic refractive error, with 
vision correctable to 20/20 in the right eye and 20/25 in the 
left eye.  The examiner also noted presbyopia, stromal linear 
corneal scar inferiorly in the left eye, mild cataract 
formation bilaterally, and slight superonasal subluxation of 
the lens in the left eye.  Fundoscopy was noted as normal.  
Vision was noted as improvable by changing glasses, and a 
prescription was issued for new glasses.

In his December 1999 notice of disagreement and VA Form 9, 
substantive appeal, the veteran asserted that he suffered 
from blurred vision at night and during the day in bright 
sunlight, had eye pain related to the corneal scars, that his 
vision was continuously impaired, and that he was unable to 
see if a bright light passed his eyes in the evening

The veteran also submitted VA outpatient eye clinic progress 
notes dated in December 1999, which showed complaints of 
intermittent pain and burning in the left eye.  Right eye 
vision was noted as 20/40 and 20/25-2; and left eye vision 
was noted as 20/70 and 20/40.  Also, in an August 2000 
letter, a private physician stated that there had been 
significant progression of mild subluxation of the lens of 
the left eye and cataract formation.  The physician indicated 
that surgery had been recommended pending the veteran's 
decision.

Additional VA eye clinic progress notes dated in September 
2000 showed visual acuity of 20/30 on the right and 20/200 
and 20/60 (by pinhole) in the left eye.  Subluxed lens with 
significant cataract of the left eye was noted.

On December 2000 VA examination, the veteran reported 
decreasing vision in the left eye, uncorrected with glasses.  
Vision in the right eye was uncorrected, near of 20/70, 
corrected near of 20/70; uncorrected for distance was 20/400; 
corrected, distance was 20/25.  In the left eye, vision was 
uncorrected, near of 20/400; corrected, near of 20/200; 
uncorrected, distance was counts fingers at 2 feet, and 
corrected, distance vision was 20/400.

On external examination, lids, lashes and conjunctivae all 
appeared within normal limits.  Extraocular muscles were full 
without phoria or tropia.  There was no diplopia noted, and 
confrontation fields appeared to be full in each eye.  Slit 
lamp examination of the cornea was clear on the right eye, 
and showed several linear opacities, presumably healed scars 
in the inferior and inferior-nasal aspect of the left cornea.  
The anterior chambers were both deep without flare, cell or 
evidence of previous ocular inflammation.  Vessels and macula 
appeared to be normal in each eye.  The examiner concluded 
that the veteran suffered traumatic injury to the left eye 
resulting in corneal scarring inferiorly, lens dislocation, 
and traumatic cataract, and that removal of the cataract was 
risky in the left eye due to the incidence of complications 
in removing cataracts in dislocated lenses.

By rating decision of February 2001 the RO increased the 
rating to 30 percent.

In a March 2001 statement, the veteran asserted that he 
experienced double vision during the day time side to side, 
and at night, double vision was seen as top and bottom.  Also 
of record is a VA eye clinic report dated in June 2001, which 
notes vision in right eye of 20/25-1; and left eye of 20/400 
(not improved by pinhole).  The examiner reported that the 
veteran complained of 'diplopia' at night when looking at 
lights.  Otherwise, there was no diplopia regarding objects 
in normal lighting.  The examiner noted that the veteran has 
a 3-4+ cataract in the left eye which would account for his 
feeling of diplopia at night.  However, this could not be 
measured.  Impression was of subjective diplopia, and 
subluxed lens left eye.

Rating Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations. 
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where entitlement to compensation has already been 
established, as in this case, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board must determine whether the weight of the evidence 
supports the veteran's claim(s) or is in relative equipoise, 
with the veteran prevailing in either event.  However, if the 
weight of the evidence is against his claim(s), the claim(s) 
must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

With regard to the claim for an increased evaluation for the 
traumatic cataract of the right eye, a preoperative cataract 
is evaluated on the basis of the resulting impairment of 
vision.  A postoperative cataract is evaluated on the basis 
of the resulting impairment of vision and aphakia. 38 C.F.R. 
§ 4.84a, Code 6028.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80.  VA law permits 
compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, as if both disabilities were service-connected, 
provided that the nonservice-connected disability is not the 
result of the veteran's own willful misconduct. 38 C.F.R. § 
3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility. With visual acuity 5/200 (1.5/60) or less 
or the visual field reduced to 5° concentric contraction, in 
either event in both eyes, the question of entitlement on 
account of regular aid and attendance will be determined on 
the facts in the individual case. 38 C.F.R. § 4.79.

Unilateral or bilateral aphakia warrants a 30 percent 
evaluation.  The 30 percent rating is a minimum evaluation 
that is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, but not better than 20/70 (6/21).  The 
combined rating for the same eye should not exceed the 
evaluation for the total loss of vision of that eye, unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.84a, Code 6029 and 
Note.  Dislocated lens will be rated as aphakia.  Code 6033.

Vision in one eye will be considered 30 percent disabling if 
visual acuity in the other eye is 20/40 or better under 38 
C.F.R. § 4.84a, Codes 6074, 6077; 20/50 or better under Code 
6076; and 20/70 or better under Code 6078.

Blindness in one eye, having only light perception, will be 
considered 30 percent disabling if visual acuity in the other 
eye is 20/40 or better. 38 C.F.R. § 4.84a, Diagnostic Code 
6070.  

A 40 percent rating, or higher, is warranted only if there is 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or worse. See 38 C.F.R. § 4.84a, Code 6066, or if 
there is blindness in one eye and visual acuity of 20/50 or 
worse in the other eye. Code 6069, or in the event of 
enucleation.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.


Analysis

Review of private and VA medical evidence clearly establishes 
that the veteran is not blind in either eye and corneal scars 
are well healed.  In fact, April 1999, December 1999, and 
December 2000 eye examinations, both private and VA, have 
consistently noted findings of corrected distance vision in 
the non service-connected right eye of 20/25 acuity, with 
only one variation at 20/30 in a September 2000 private 
evaluation record.  For the service-connected left eye, April 
and December 1999 corrected distant vision findings were 
noted at 20/40 acuity, December 2000 VA examination and June 
2001 eye clinic findings were of corrected distant vision 
acuity at 20/400.  Thus the worst left eye visual loss 
reported was corrected, distance at 20/400.  Per Table V in 
38 C.F.R. § 4.84a, a 30 percent rating is for assignment when 
there is 20/400, or 10/200 vision in one eye, and 20/40 
vision or better, in the other eye. 

The Board finds that this value best represents the veteran's 
disability picture and supports the assignment of a 30 
percent rating under diagnostic code 6077.  38 C.F.R. § 4.84.  
The evidence does not indicate the presence of left eye 
blindness under the above noted criteria.  Nor does the 
evidence indicate that the veteran has had left eye surgery.  
Since service connection has not been established for the 
right eye disability, it is considered normal for evaluation 
of the left eye for compensation purposes.  See Villano v. 
Brown, 10 Vet. App. 248, 250 (1997).

A higher rating is not warranted.  Anatomical loss or 
blindness in one eye has not been shown.  Further, 
enucleation of the veteran's right eye has not been shown as 
required for a 40 percent rating under Diagnostic Code 6066.  
Accordingly, the Board finds that the current 30 percent 
rating appropriately represents the maximum rating for this 
disability.

The Board acknowledges that the veteran desires a rating of 
more than 30 percent because he alleges that his service-
connected left eye disability affects the use of his 
nonservice-connected right eye, causing double and blurry 
vision.  However, the examiner noted in June 2001 clinic 
notes, that diplopia was subjective, and could not be 
measured.  Most importantly, the Board notes that any 
increase in impairment in the nonservice-connected right eye 
will be disregarded in evaluating a claim for an increased 
rating for the service-connected left eye.  See Villano, 
supra.

After consideration of all the evidence, including the 
veteran's statements and appellate brief, the Board finds 
that the preponderance of it is against the claim for an 
increased evaluation for the left eye disability over the 
period of the appeal.  Hence, the claim is denied.

Finally, in the October 1999 RO rating decision and statement 
of the case as well as subsequent rating decisions and 
supplemental statements of the case, the RO determined that 
there were no exceptional factors or circumstances associated 
with the veteran's left eye disability that warranted 
referral of the case to the VA Director of Compensation and 
Pension Service for consideration of extraschedular 
evaluations for these conditions under 38 C.F.R. § 
3.321(b)(1) (1998).  The Board does not have jurisdiction to 
adjudicate this claim in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Nor does the Board find exceptional 
factors or circumstances in this case for referral of the 
case back to the RO for such action.

Since the preponderance of the evidence is against the claims 
for increased rating for the left eye disability, the benefit 
of the doubt doctrine is not for application. 38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating greater than 30 percent for the service-
connected corneal scar, left eye, with traumatic cataract, is 
denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

